Citation Nr: 9929611	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The record reflects that the veteran had active military 
service from February 1955 to February 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision dated in February 1997 rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In that determination, the RO 
found that the veteran had not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection psoriatic arthritis.  


FINDINGS OF FACT

1.  The RO denied service connection for psoriatic arthritis 
in December 1995; the veteran did not appeal that decision, 
and it became final.  

2.  The evidence added to the record since the December 1995 
rating action does not bear directly and substantially upon 
the specific matter under consideration; and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 1995 rating action 
denying service connection for psoriatic arthritis is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a),
3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for psoriatic 
arthritis was denied by the RO in a December 1995 rating 
action.  As the basis of its determination, the RO found that 
there was no competent medical evidence linking the 
disability to service.  The veteran was given written 
notification of that determination.  The veteran did not file 
a notice of disagreement in regard thereto.

The evidence considered by the RO at the time of the December 
1995 rating action consisted of service medical records, a 
private medical study conducted by Dr. J.D. Sabow dated in 
1991, service department records dated from 1982 to 1992, a 
private medical evaluation performed by Dr. Cynthia Anderson 
Weaver dated in 1992, the statements of the veteran dated in 
October 1995, and VA outpatient treatment records dated from 
1992 to 1995.  

The service medical records reflect that the veteran was 
treated for scaly lesions in March 1970 and that the 
condition had improved the next day.  The report of a medical 
board examination dated in July 1974 is negative for 
complaints, findings, or diagnoses pertaining to a skin 
disorder.  

In November 1991, Dr. J.D. Sabow, a neurologist, conducted an 
electromyogram.  This study revealed a finding of psoriatic 
arthritis.  

The service department records reveal that the veteran was 
seen and treated for disorders including psoriasis on several 
occasions.  In December 1991, a physician of internal 
medicine noted that the veteran had a history of psoriasis 
and indicated that the veteran might have a component of 
psoriatic arthritis.  However, the examiner stated that X-
rays of the hands were inconsistent with psoriatic arthritis 
and that a rheumatologic findings were atypical for psoriatic 
arthritis.  In January 1992, an internist entered a diagnosis 
of questionable psoriatic arthritis.  

In March 1992, Dr. Cynthia Anderson Weaver evaluated the 
veteran for possible psoriatic arthritis.  At the conclusion 
of a physical examination and studies, Dr. Anderson 
determined that the veteran's symptoms were more consistent 
with osteoarthritis.  The doctor indicated that she did not 
find any evidence of synovitis or X-ray changes suggesting 
psoriatic arthritis.  

The VA records disclose treatment for psoriasis.  

In statements dated in October 1995, the veteran asserted a 
claim for service connection for psoriatic arthritis.  The 
veteran indicated that he was exposed to fuels while on 
active duty and that he developed psoriatic arthritis as a 
result thereof.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

Evidence added to the record since December 1995 consists of 
the transcript of the veteran's personal hearing before a 
hearing officer in September 1996, affidavits dated in 1996 
and 1997, and VA medical records dated from 1992 to 1998.  

At the hearing, the veteran testified that during service he 
was exposed to numerous fuels including jet fuels and 
hydraulic fluid.  The veteran stated that such exposure 
ultimately caused him to develop psoriatic arthritis.  

The affidavits consist of a statement dated in September 1996 
of a former service who worked with the veteran and of the 
veteran's spouse dated in January 1997.  These witnesses 
primarily attest to having seen the veteran develop skin 
rashes on various areas of his body during and after service.  


The VA medical records include numerous entries reflecting 
treatment for psoriasis.  
In a statement dated in June 1998, a VA examiner provided an 
opinion regarding the disability at issue.  After reviewing 
the veteran's claims file, the examiner indicated that is was 
clear that the veteran had psoriasis, but questioned whether 
the evidence reflected a clear diagnosis of psoriatic 
arthritis.  The examiner acknowledged the November 1991 
diagnosis of psoriatic arthritis, but discounted the opinion 
by noting that the provider was a neurologist and not a 
rheumatologist and that there was no description of a joint 
examination.  The VA examiner noted the December 1991 service 
department findings of the absence of evidence supporting a 
finding of psoriatic arthritis.  It was noted that the March 
1992 examiner, rheumatologist, did not find any evidence of 
synovitis or other evidence of psoriatic arthritis and 
assessed the veteran as having osteoarthritis.  The VA 
examiner indicated that if one with psoriasis developed 
psoriatic arthritis the underlying cause of the arthritis 
would be internal inflammatory process rather than extrinsic 
chemicals, although it was possible that chemicals could 
aggravate psoriasis.  Essentially, the examiner opined that 
it was unlikely that the veteran's claimed psoriatic 
arthritis was due to exposure to fuel and lubricants.  

Having reviewed the evidence of record, the Board finds that 
new and material evidence has not been submitted.  In 
reaching this determination, the Board points out that the RO 
previously denied this claim based on the lack of medical 
evidence linking psoriatic arthritis to service.  With 
respect to the hearing transcript, the Board finds that this 
evidence is cumulative of the statement dated in October 1995 
that the RO considered at the time of the December 1995 
denial of the veteran's claim.  At that time the RO 
determined that the statement could not be accepted for the 
proposition the veteran's disability was related to service 
in that the veteran was not qualified as a medical expert to 
render an opinion drawing an etiological relationship between 
psoriatic arthritis and service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  With respect to the affidavits, the 
Board notes that this evidence is new.  However, it is not 
material.  While the affidavits provide that the veteran 
experienced a skin disorder in service (as evidenced by the 
service medical records) and that the veteran demonstrated 
skin problems after service (as established by the previously 
considered service department records and VA records), they 
do not bear directly and substantially upon the issue of 
whether the psoriatic arthritis is related to service.  

With respect to the VA medical evidence, the Board notes that 
some of this evidence is duplicative of that previously 
considered by the RO in December 1995.  Otherwise, the 
evidence is cumulative in that it demonstrates only that the 
veteran has been diagnosed as having a skin disorder, 
psoriasis.  The Board finds that the June 1998 VA examiners 
opinion is new in that it was not previously of record.  The 
Board points out that this opinion supports the basis of the 
RO's previous denial of the veteran's claim in that there is 
no evidence attributing the claimed psoriatic arthritis to 
service. 

Given the foregoing observations, the Board concludes that no 
item of "new and material" evidence, in accordance with the 
above cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for psoriatic arthritis.  
Therefore, such a claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for psoriatic arthritis is 
denied.  

		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

